Case 1:20-cv-00027-JPJ-PMS Document 12 Filed 12/02/20 Page 1 of 5 Pageid#: 29




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                            ABINGDON DIVISION

HUNTER STEVENS, et al.,                    )
    Plaintiffs                             )
                                           )        Civil Action No: 1:20cv00027
v.                                         )
                                           )
TOWN OF HONAKER,                           )                  ORDER
   Defendant                               )       By: PAMELA MEADE SARGENT
                                           )       United States Magistrate Judge
                                           )

       This case has been referred to the undersigned for a settlement conference. All
parties and their lead counsel are hereby ORDERED TO APPEAR by video
conference at 10:00 a.m. on January 27, 2021. An insured party shall appear by a
representative of the insurer who is authorized to discuss and make recommendations
relating to settlement. An uninsured corporate party shall appear by a representative
authorized to discuss and make recommendations relating to settlement.


       Experience teaches that settlement conferences are often unproductive unless the
parties have exchanged demands and offers before the conference and made a serious
effort to settle the case on their own. Accordingly, before arriving at the settlement
conference, the parties are to negotiate and make a good faith effort to settle the
case without the involvement of the Court. Specific proposals and counter
proposals, other than an initial offer and demand, shall be made. If settlement is not
achieved before the settlement conference, the parties shall be prepared to engage in
further negotiation at the conference.


       Each party shall provide the undersigned, in confidence, a concise written
statement of the issues to be decided in the case and the evidence the party expects to

                                          -1-
Case 1:20-cv-00027-JPJ-PMS Document 12 Filed 12/02/20 Page 2 of 5 Pageid#: 30




produce at trial by or before January 20, 2021. The statements also shall outline the
settlement negotiations to date. If these statements are not submitted to the
undersigned by 12:00 p.m. on January 20, 2021, the conference will be canceled. The
conference will be rescheduled at the Court’s convenience only after receipt of the
statements.


       The purpose of the settlement conference is to facilitate settlement of this case, if
that is appropriate. It will be conducted in such a manner as not to prejudice any party in
the event settlement is not reached.


       At the settlement conference, the parties will be given an opportunity to jointly
discuss the factual and legal highlights of their case. Then separate, confidential caucuses
will be held with each party and the party’s representative(s). Attached is an outline for
the parties to review prior to the settlement conference to make the best use of the time
allotted.


       If, prior to the settlement conference, counsel for any party or any party
learns that the requirements of this Order will not be met, or determines that
settlement is not reasonably possible, then such person shall initiate a telephone
conference with the settlement conference judge at 276/628-6021 and opposing
counsel or party to discuss whether the settlement conference should be canceled or
postponed. Any such telephone conference must be sought soon enough so that the fees
and expenses incurred in connection with convening the settlement conference can be
avoided – at least two court days before the date scheduled for the settlement
conference. Any party who does not appear as required is advised that a failure to
appear may result in the fees and expenses of the appearing party being assessed
against the nonappearing party.


                                            -2-
Case 1:20-cv-00027-JPJ-PMS Document 12 Filed 12/02/20 Page 3 of 5 Pageid#: 31




      If a party appears at the settlement conference without having complied with the
requirements of this Order, then the Court may cancel the settlement conference and
assess against the noncomplying party, attorney, or both, the fees and expenses incurred
by the other parties in attending the settlement conference and the expenses incurred by
the Court in attending the settlement conference.


      IT IS ORDERED.


      Dated:    December 2, 2020.

                                         /s/   Pamela Meade Sargent
                                               UNITED STATES MAGISTRATE JUDGE




                                           -3-
Case 1:20-cv-00027-JPJ-PMS Document 12 Filed 12/02/20 Page 4 of 5 Pageid#: 32




                     SETTLEMENT CONFERENCE PREPARATION


       Experience shows that in negotiations the party who is best prepared usually
obtains the best result. Settlement conferences can be held more efficiently if all parties
and counsel are prepared. The following are some areas to consider in order to aide in the
effectiveness of this settlement conference.

A.     FORMAT

       1.       Parties with ultimate settlement authority must be personally present, unless
                excused by the Court.

       2.       The Court will use a mediation format, and private caucusing with each side; the
                judge may address your client directly.

       3.       Do you want a summary jury trial, arbitration, mini-trial or other procedure
                instead of/after this conference? If so, or if you want to know more about these
                processes, please contact the Court so a conference call to discuss options can be
                arranged. Have you discussed these options with your client?

B.     ISSUES

       1.       What issues (in and outside of this lawsuit) need to be resolved? What are the
                strengths and weaknesses of each issue? What is your most persuasive argument?

       2.       What remedies are available resulting from this litigation or otherwise?

       3.       Is there any ancillary litigation pending/planned which affects case value?

       4.       Do you have enough information to value the case? If not, how are you going to
                get more information before the conference?

       5.       Do attorney’s fees or other expenses affect settlement? Have you communicated
                this to the other side?

C.     AUTHORITY

       1.       Are there outstanding liens? Have you verified amounts and whether they are
                negotiable? Do we need to include a representative of the lien holder? If so,
                contact the Court immediately with this information.

       2.       Is there valid insurance coverage? In what amount? If coverage is at issue, or the
                amount/type affects settlement value, have you notified the other side? Do we
                need to include the representative from more than one company/carrier? If so,
                notify the Court immediately with this information.
                                                -4-
Case 1:20-cv-00027-JPJ-PMS Document 12 Filed 12/02/20 Page 5 of 5 Pageid#: 33




D.    NEGOTIATIONS

      1.     Where have your last discussions ended? Are you sure?

      2.     Can you have any discussions before the settlement conference to make it proceed
             more efficiently?

      3.     What value do you want to start with? Why? Have you discussed this with your
             client?

      4.     What value do you want to end with? Why? Have you discussed this with your
             client? Is it significantly different from values you have placed on this case at
             other times?

      5.     Is there confidential information which affects case value? Why
             can’t/won’t/shouldn’t it be disclosed? How can the other side be persuaded to
             change value if it doesn’t have this information?

      6.     What happens if you don’t settle the case at the conference? What is your best
             alternative to a negotiated settlement? Why?

E.    CLOSING

      1. If settlement is reached, do you want it on the record?

      2. Have you discussed settlement formats with your client? Does the client understand
         structured settlements, annuities, Rule 68 offers to compromise?

      3. How soon could checks/closing documents be received?

      4. If settlement is not reached, and further discovery is needed, what is your plan for
         continued settlement discussions? Do you want Court involvement in these talks?

      5. If settlement is not reached, be prepared to discuss it again at the Final Pretrial
         Conference.




                                              -5-
